Case 20-41308           Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                  Imaged
                              Certificate of Notice Pg 1 of 17


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

    In re:                                        )   Chapter 11
                                                  )
    FORESIGHT ENERGY LP, et al.,                  )   Case No. 20-41308-659
                                                  )
                          Debtors.                )   Jointly Administered
                                                  )
                                                  )   Related Docket No.: 13

                       FINAL ORDER DETERMINING ADEQUATE
                ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES

             Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of a final

order (this “Final Order”), pursuant to sections 105(a) and 366 of the Bankruptcy Code and

Bankruptcy Rules 6003 and 6004, (a) determining that the Proposed Adequate Assurance provides

the Utility Providers with adequate assurance of payment within the meaning of section 366 of the

Bankruptcy Code, (b) prohibiting the Utility Providers from altering, refusing, or discontinuing

services, (c) approving the Proposed Adequate Assurance Procedures, and (d) granting related

relief, all as more fully described in the Motion; and it appearing that this Court has jurisdiction to

consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local

Rules of the United States District Court for the Eastern District of Missouri; and it appearing that

venue of the Debtors’ chapter 11 cases and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28

U.S.C. § 157(b); and it appearing that proper and adequate notice of the Motion has been given

and that no other or further notice is necessary; and a hearing having been held to consider the



1
      All capitalized terms used and not defined herein shall have the meanings ascribed to them in
      the Motion.
Case 20-41308        Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                       Imaged
                           Certificate of Notice Pg 2 of 17


relief requested in the Motion; and upon consideration of the First Day Declaration; and upon the

record of the hearing and all of the proceedings had before the Court; and the Court having found

and determined that the relief sought in the Motion is in the best interests of the Debtors, their

estates, their creditors and all other parties in interest; and that the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED to the extent set forth herein.

                2.      All Utility Providers are prohibited from altering, refusing, or discontinuing

service to, or discriminating against, the Debtors as a result of the Debtors’ bankruptcy filing or

any outstanding prepetition invoices, or requiring payment of a deposit or receipt or any other

security for continued service postpetition, other than in accordance with the Proposed Adequate

Assurance Procedures.

                3.      The following Proposed Adequate Assurance Procedures are approved in

all respects:

                        (a)     If an amount relating to Utility Services provided postpetition by a
                                Utility Provider is unpaid, and remains unpaid beyond any
                                applicable grace period, such Utility Provider may request a
                                disbursement from the Adequate Assurance Account by giving
                                notice to: (i) the Debtors, One Metropolitan Square, 211 North
                                Broadway, Suite 2600, St. Louis, Missouri 63102, Attention: Cody
                                Nett, Esq.; (ii) proposed counsel to the Debtors, (A) Paul, Weiss,
                                Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas,
                                New York, NY 10019, Attention: Alice Belisle Eaton, Esq., and
                                Patrick M. Steel, Esq., and (B) Armstrong Teasdale LLP, 7700
                                Forsyth Boulevard, Suite 1800, St. Louis, Missouri 63105,
                                Attention: Richard W. Engel, Jr., Esq., and John G. Willard, Esq.;
                                and (iii) proposed counsel to the official committee of unsecured
                                creditors (the “Committee”), (A) Whiteford Taylor & Preston, LLP,
                                3190 Fairview Park Drive, Suite 1800 Falls Church, VA 22042-
                                4510, Attention: Christopher A. Jones, Esq., and David W. Gaffey,
Case 20-41308   Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34               Imaged
                      Certificate of Notice Pg 3 of 17


                       Esq., and (B) Affinity Law Group, 1610 Des Peres Road, Suite, 100,
                       St. Louis, MO 63131, Attention: John Talbot Sant, Jr. (collectively,
                       the “Adequate Assurance Notice Parties”). The Debtors shall honor
                       such request within five (5) business days after the date the request
                       is received by the Debtors, subject to the ability of the Debtors and
                       any such requesting Utility Provider to resolve any dispute
                       regarding such request without further order of the Court; provided
                       that in no event shall a Utility Provider be permitted to receive
                       aggregate disbursements in excess of the total amount set forth for
                       such Utility Provider under the column labeled “Proposed Adequate
                       Assurance Deposit” on the Utility Services List.

                 (b)   The portion of the Adequate Assurance Deposit attributable to each
                       Utility Provider shall be removed from the account and returned to
                       the Debtors on the earlier of (i) the Debtors’ termination of Utility
                       Services from such Utility Provider or (ii) the effective date of any
                       chapter 11 plan approved in these chapter 11 cases.

                 (c)   Any Utility Provider desiring additional assurances of payment must
                       serve a written request (an “Additional Assurance Request”) on the
                       Adequate Assurance Notice Parties so that it is actually received by
                       the Adequate Assurance Notice Parties no later than twenty (20)
                       days after the entry of an order granting the relief requested herein
                       (the “Request Deadline”).

                 (d)   Any Additional Assurance Request must (i) set forth the location(s)
                       for which Utility Services are provided, the account number(s) for
                       such location(s), and the outstanding balance for each account,
                       (ii) provide a report on and certify the Debtors’ payment history on
                       each account for the previous twelve (12) months, (iii) disclose any
                       existing security deposit, (iv) provide an explanation of why the
                       requesting Utility Provider believes the Proposed Adequate
                       Assurance is not Adequate Assurance of future payment, and
                       (v) specify the amount and nature of Adequate Assurance that would
                       be satisfactory to the Utility Provider.

                 (e)   Without further order of the Court, the Debtors may, upon
                       consultation with the Committee, (i) enter into agreements granting
                       additional Adequate Assurance to a Utility Provider, including cash
                       deposits, prepayments, or other forms of security if determined by
                       the Debtors to be reasonable, and (ii) extend the Debtors’ time to
                       file a Determination Motion (as defined below).

                 (f)   If the Debtors determine that an Additional Assurance Request is
                       unreasonable, then such Utility Provider shall have the greater of
                       (i) twenty (20) days from the receipt of the Proposed Orders or
Case 20-41308        Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                    Imaged
                           Certificate of Notice Pg 4 of 17


                               (ii) thirty (30) days from the entry of the Proposed Orders
                               (the “Resolution Period”) to negotiate with the Debtors to resolve
                               the Utility Provider’s Additional Assurance Request; provided that
                               the Debtors and Utility Provider may extend the Resolution Period
                               by mutual agreement. If a resolution is not reached within the
                               Resolution Period, then the Debtors shall file a motion
                               (the “Determination Motion”) pursuant to section 366(c)(3) of the
                               Bankruptcy Code seeking a determination from the Court that the
                               Adequate Assurance Deposit, plus any additional consideration
                               offered by the Debtors, constitutes Adequate Assurance of payment.
                               Pending resolution of any such Determination Motion, the Utility
                               Provider filing such Additional Assurance Request shall be
                               prohibited from altering, refusing, or discontinuing service to the
                               Debtors on account of the commencement of these chapter 11 cases,
                               unpaid charges for prepetition services, or on account of any
                               objections to the Debtors’ Proposed Adequate Assurance.

                       (g)     The Proposed Adequate Assurance shall be deemed Adequate
                               Assurance of payment for any Utility Provider that fails to make an
                               Additional Assurance Request.

               4.       A Utility Provider shall be deemed to have received adequate assurance of

payment satisfactory to such Utility Provider in compliance with section 366 of the Bankruptcy

Code unless and until, subject to the limitations of this Final Order, (a) the Debtors agree to (i) an

Additional Assurance Request or (ii) an alternative adequate assurance payment with the Utility

Provider during the Resolution Period; or (b) this Court enters an order at any Determination

Hearing requiring that additional adequate assurance of payment be provided.

               5.      The Debtors’ Proposed Adequate Assurance is hereby approved and is

deemed adequate assurance of payment as such term is used in section 366 of the Bankruptcy

Code.

               6.      The Debtors are authorized, in their sole discretion, to amend the Utility

Services List to add or remove a Utility Provider and this Final Order shall apply to any such

Utility Provider that is subsequently added to the Utility Services List.
Case 20-41308        Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                    Imaged
                           Certificate of Notice Pg 5 of 17


               7.        The Adequate Assurance Deposit shall be removed from the Adequate

Assurance Account on the earlier of (a) the Debtors’ termination of Utility Services from such

Utility Provider or (b) the effective date of any chapter 11 plan approved in these chapter 11 cases.

               8.        The Debtors shall serve a copy of this Final Order on each Utility Provider

listed on the Utility Services List within two (2) business days after the date this Order is entered,

and shall promptly serve this Final Order on each Utility Provider subsequently added by the

Debtors to the Utility Services List.

               9.        All applicable banks and other financial institutions are hereby authorized

to receive, process, honor and pay any and all checks, drafts, wires, check transfer requests,

automated clearing house transfers and other payment orders drawn or issued by the Debtors under

this Final Order, whether presented or issued before or after the Petition Date to the extent the

Debtors have good funds standing to their credit with such bank or other financial institution. Such

banks and financial institutions are authorized to rely on representations of the Debtors as to which

checks, electronic funds transfer requests, and payment orders are authorized to be paid pursuant

to this Final Order without any duty of further inquiry and without liability for following the

Debtors’ instructions.

               10.       The Debtors are authorized to issue postpetition checks, or to affect

postpetition fund transfer requests, in replacement of any checks or fund transfer requests that are

dishonored as a consequence of these chapter 11 cases with respect to amounts authorized to be

paid herein.

               11.       Notwithstanding anything in the Motion or this Final Order to the contrary,

any payment made or action taken by any of the Debtors pursuant to the authority granted herein,

as well as the exercise of any and all rights and authorizations granted or approved hereunder, shall
Case 20-41308         Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                      Imaged
                            Certificate of Notice Pg 6 of 17


be subject in all respects to, as applicable: (a) the orders approving the Debtors’ use of cash

collateral and/or postpetition debtor-in-possession financing facilities (collectively, the “DIP

Orders”); (b) other documentation governing the Debtors’ use of cash collateral and postpetition

financing facilities; (c) the Budget (as defined in the DIP Orders); and (d) the terms and conditions

set forth in the Restructuring Support Agreement (as defined in the DIP Orders). To the extent

there is any inconsistency between the terms of any of the DIP Orders and this Final Order, the

terms of the DIP Order (or DIP Orders, as applicable) shall control.

                12.     Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing contained in the Motion or this Final Order or any payment made

pursuant to this Final Order shall constitute, nor is it intended to constitute: (a) an admission as to

the validity or priority of any claim or lien (or the priority thereof) against the Debtors, (b) a waiver

of the Debtors’ or any party in interest’s rights to subsequently dispute or contest such claim or

lien on any grounds, (c) a promise or requirement to pay any claim, (d) an implication or admission

that any particular claim is of a type specified or defined in this Final Order or the Motion, (e) a

request or authorization to assume or adopt any agreement, contract, or lease under section 365 of

the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party in interest’s rights under

the Bankruptcy Code or applicable law.

                13.     Notice of the Motion as provided therein is hereby deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

Bankruptcy Rules are satisfied by such notice.

                14.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Final Order shall be immediately effective upon its entry.
Case 20-41308        Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                 Imaged
                           Certificate of Notice Pg 7 of 17


               15.     No later than two (2) business days after the date of this Final Order, the

Debtors shall serve on the Notice Parties a copy of the Final Order and shall file a certificate of

service no later than twenty-four (24) hours after service.




                                                              KATHY A. SURRATT-STATES
                                                               Chief U.S. Bankruptcy Judge
DATED: April 7, 2020
St. Louis, Missouri
jjh
Case 20-41308      Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34   Imaged
                         Certificate of Notice Pg 8 of 17


Order Prepared By:

Richard W. Engel, Jr., MO 34641
John G. Willard, MO 67049
Kathryn R. Redmond, MO 72087
ARMSTRONG TEASDALE LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 621-5070
Facsimile: (314) 621-2239
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

Paul M. Basta (admitted pro hac vice)
Alice Belisle Eaton (admitted pro hac vice)
Alexander Woolverton (admitted pro hac vice)
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and Debtors in Possession
Case 20-41308   Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34   Imaged
                      Certificate of Notice Pg 9 of 17


                                  Exhibit A

                             Utility Services List
                                                          Foresight Energy
                                                          Utility Services List

                                                                                                                              Proposed
                                                                                         Average     Average 2-               Adequate
 Utility Provider and                                Account                             Monthly       Week     Prepetition   Assurance
                                                                                                                                                                  Case 20-41308




        Address                Debtor(s)            Number(s)            Type           Expenditure Expenditure Deposits       Deposit
AKIN WATER              Sugar Camp Energy, LLC     00055, 10250,         Water            $34,890     $17,444        –         $17,444
DISTRICT                  Seneca Rebuild, LLC      10308, 10310,
                                                   10497, 10580,
                                                   10605, 10606,
                                                   10610, 10611,
                                                   10712, 10715,
                                                   10716, 10810,
                                                   10811, 10925,
                                                   10957, 10958,
                                                   11230, 11258,
                                                   11303, 11780,
                                                   40334, 40335,
                                                   40560, 40565,
                                                   40585, 40960,
                                                   71595, 81070,
                                                   40000, 40134,
                                                   10305, 10307,
                                                   103315, 10312
AMEREN ILLINOIS          Macoupin Energy LLC       0838089007           Electric         $266,267     $133,133       –        $133,133
                                                                                                                                               Certificate of Notice Pg 10 of 17




                          Oeneus LLC d/b/a         3155371000
                             Savatran LLC          3933417006
                         Hillsboro Energy LLC      9690830005
                                                   06691-55014
                                                   0938050000
                                                   4303360044
                                                                                                                                          Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34




AT&T                     Macoupin Energy LLC       287025551266    Telecommunications     $2,500       $1,250        –         $1,250
                          Hillsboro Energy LLC     287021834553
                         Coalfield Construction,   287022945004
                                   LLC             287265180081
                                                                                                                                                                  Imaged
                                                                                                                                  Proposed
                                                                                             Average     Average 2-               Adequate
 Utility Provider and                                   Account                              Monthly       Week     Prepetition   Assurance
        Address                 Debtor(s)              Number(s)               Type         Expenditure Expenditure Deposits       Deposit
                        Foresight Energy Services,
                                   LLC
                                                                                                                                                                      Case 20-41308




AT&T                    Foresight Energy Services,   72506778-00001    Telecommunications      $598         $299         –          $299
TELECONFERENCE                     LLC
SERVICES
BULLDOG SYSTEMS,        Sugar Camp Energy, LLC        20224, 600916,           Trash          $15,325      $7,662        –         $7,662
LLC                       Seneca Rebuild, LLC        609278, 606129,
                                                     606324, 607427,
                                                     618472, 600421,
                                                     603526, 618339,
                                                     605026, 609225
CENTURYLINK             Foresight Energy Services,      87460426       Telecommunications     $1,151        $576         –          $576
                                   LLC
CITY OF HILLSBORO        Hillsboro Energy LLC         007 20470 00             Water          $23,903     $11,952        –         $11,952
                                                      007 20480 00
                                                       1760134007
CONFERTEL               Foresight Energy Services,        None         Telecommunications       $2           $1          –           $1
                                   LLC
CONSOLIDATED              Hillsboro Energy LLC       217-532-6334/0    Telecommunications     $3,144       $1,572        –         $1,572
COMMUNICATIONS                                       217-532-7310/0
                                                                                                                                                   Certificate of Notice Pg 11 of 17




CORINTH WATER           Williamson Energy, LLC        SUPPF3293,               Water          $9,858       $4,929        –         $4,929
DISTRICT                Coalfield Construction,      MACHM2440,
                                 LLC                 MACH2540,
                                                     DEVEW3536,
                                                     ENERW3857,
                                                     ENERW3821,
                                                     ENERW3711,
                                                                                                                                              Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34




                                                     KENNM3518,
                                                      MINIM3809
                                                     ENERW3505
CMC RURAL WATER          Macoupin Energy LLC          083 60000 00             Water          $1,970        $985         –          $985
                                                                                                                                                                      Imaged




DISTRICT                                              068 00000 00



                                                                      PAGE 2
                                                                                                                                    Proposed
                                                                                               Average     Average 2-               Adequate
  Utility Provider and                                    Account                              Monthly       Week     Prepetition   Assurance
         Address                Debtor(s)                Number(s)             Type           Expenditure Expenditure Deposits       Deposit
CWI OF ILLINOIS #732/    Williamson Energy, LLC       3-0732-1027409           Trash            $9,330       $4,665        –         $4,665
REPUBLIC SERVICES                                     3-0732-5008126
                                                                                                                                                                        Case 20-41308




DC WASTE &                Hillsboro Energy LLC            1719100              Trash            $2,860       $1,430                  $1,430
RECYCLING, INC.

FLOWERS                   Macoupin Energy LLC           131597-001             Trash            $2,797       $1,398        –         $1,398
SANITATION SERVICE                                      131597-002

FRONTIER                 Macoupin Energy LLC          217-854-3291-120 Telecommunications       $3,014       $1,506        –         $1,506
COMMUNICATIONS            Hillsboro Energy LLC             106-2
SERVICES                 Williamson Energy, LLC       217-196-1028-053
                                                           117-2
                                                      217-534-6764-122
                                                           618-2
                                                      224-159-2000-021
                                                           212-5
FUTIVA LLC               Sugar Camp Energy, LLC           123083         Telecommunications      $101         $50          –          $50
HAMILTON COUNTY          Sugar Camp Energy, LLC         05000662Z,             Water             $143         $72          –          $72
WATER DISTRICT                                          05000457A
HOSTWAY                  Foresight Energy Services,   foresighte359824   Telecommunications      $118         $59          –          $59
                                                                                                                                                     Certificate of Notice Pg 12 of 17




                                    LLC
Level 3 / CENTURY        Foresight Energy Services,       321481         Telecommunications     $3,848       $1,924        –         $1,924
LINK                                LLC

MJM Electric              Hillsboro Energy LLC        624302, 1263600,        Electric           $160         $80          –          $80
                                                          1263700
                                                                                                                                                Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34




                           Oeneus LLC d/b/a
                              Savatran LLC
REND LAKE                 Coalfield Construction,          3703                Water             $24          $12          –          $12
CONSERVANCY                        LLC
                                                                                                                                                                        Imaged




SIT-CO LLC                      Sitran LLC                 None          Telecommunications      $688         $344         –          $344




                                                                     PAGE 2
                                                                                                                                 Proposed
                                                                                           Average     Average 2-                Adequate
 Utility Provider and                                    Account                           Monthly       Week     Prepetition    Assurance
        Address                Debtor(s)                Number(s)            Type         Expenditure Expenditure Deposits        Deposit
SOUTHEASTERN            Sugar Camp Energy, LLC 1056410, 106423,            Electric       $3,572,953   $1,786,477   $2,900,000      –
ILLINOIS ELECTRIC       Williamson Energy, LLC 1069999, 1070017,
                                                                                                                                                                     Case 20-41308




                                               1070787, 1077538,
                                               1080081, 1065540,
                                               1067948, 1082128,
                                               1063704, 1073822,
                                               1070321, 1055811,
                                               1057455, 1057736,
                                               1065423, 1079948,
                                               1080806, 1081445,
                                               1080131, 1083140,
                                               1078513, 1080981,
                                               1082016, 1083076,
                                               1052858, 1070577,
                                               1071060, 1082128,
                                               1067948, 1065540,
                                               1077521, 1071846,
                                               1082462, 1084309
SOUTHEASTERN               Oeneus LLC d/b/a              1060008           Electric         $4,879       $2,438         –         $2,438
ILLINOIS ELECTRIC            Savatran LLC                1065949
                         Coalfield Construction,         1080806
                                  LLC                    1070321
                                                                                                                                                  Certificate of Notice Pg 13 of 17




                          Seneca Rebuild, LLC
SPECTRUM                Foresight Energy Services,   834578001424850 Telecommunications     $1,000        $500          –          $500
BUSINESS/CHARTER                   LLC                      0
COMMUNICATIONS
VECTREN ENERGY                 Sitran LLC            01-300574289-140      Electric         $48,133     $24,067         –         $24,067
DELIVERY                                                  6156 8
                                                                                                                                             Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34




                                                     01-300549093-116
                                                          6281 4
                                                     01-300549093-116
                                                          6290 3
                                                                                                                                                                     Imaged




                                                                    PAGE 2
                                                                                                                                  Proposed
                                                                                            Average     Average 2-                Adequate
  Utility Provider and                                   Account                            Monthly       Week     Prepetition    Assurance
         Address                Debtor(s)               Number(s)            Type          Expenditure Expenditure Deposits        Deposit
VERIZON                  Sugar Camp Energy, LLC       285667821-00001 Telecommunications     $4,463       $2,231         –         $2,231
                         Williamson Energy, LLC       442023057-00001
                                                                                                                                                                      Case 20-41308




WAYNE-WHITE              Sugar Camp Energy, LLC 2652300, 2486000,           Electric         $8,593       $4,297         –         $4,297
COUNTIES ELECTRIC           Oeneus LLC d/b/a    2485600, 2485700,
COOP                          Savatran LLC      2485800, 2485900,
                                                2486100, 2486200,
                                                2486300, 2486400,
                                                    2486500
WINDSTREAM               Foresight Energy Services,      7078622      Telecommunications     $3,106       $1,553         –         $1,553
                                    LLC
Total                                                                                      $4,025,814   $2,012,907   $2,900,000   $226,430
                                                                                                                                                   Certificate of Notice Pg 14 of 17
                                                                                                                                              Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34
                                                                                                                                                                      Imaged




                                                                    PAGE 2
             Case 20-41308            Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                                Imaged
                                           Certificate
                                           United      of Notice
                                                    States        Pg 15 Court
                                                            Bankruptcy  of 17
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 3                          Date Rcvd: Apr 07, 2020
                                      Form ID: pdfo2                     Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 09, 2020.
aty            +Aidan Synnott,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Alexander Woolverton,    Paul Weiss Rifkind Wharton & Garrison LL,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Paul M. Basta,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Stephanie P. Lascano,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 7, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Amy A. Zuccarello    on behalf of Creditor    Lord Securities Corporation
               azuccarello@sullivanlaw.com, tkethro@sullivanlaw.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher Foy     on behalf of Creditor    Illinois Department of Natural Resources
               cfoy@atg.state.il.us
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Cullen Drescher Speckhart    on behalf of Creditor Committee    John Fabick Tractor Company/Fabick
               Mining, Inc. cspeckhart@cooley.com, efiling-notice@ecf.pacerpro.com
              Dominique Sinesi     on behalf of Interested Party    United States of America
               dominique.sinesi@usdoj.gov
              Erika L. Todd    on behalf of Creditor    Lord Securities Corporation etodd@sullivanlaw.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              Jason D. Angelo    on behalf of Creditor Committee    Wilmington Trust, NA jangelo@reedsmith.com
              Jennifer M McLemore    on behalf of Creditor    Natural Resource Partners L.P., et al.
               jmclemore@williamsmullen.com
              Joel A Kunin    on behalf of Creditor Cory Leitschuh jkunin@ghalaw.com, megan@ghalaw.com
          Case 20-41308        Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                    Certificate of Notice Pg 16 of 17


District/off: 0865-4          User: admin                  Page 2 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo2               Total Noticed: 4


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joel A Kunin    on behalf of Creditor   Terra Payne, as Special Administrator of the Estate of
               William Daniel Hans Payne jkunin@ghalaw.com, megan@ghalaw.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John T.M. Whiteman    on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
              John Talbot Sant, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors tsant@affinitylawgrp.com, kschimweg@affinitylawgrp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Kurt F. Gwynne    on behalf of Creditor Committee    Wilmington Trust, NA kgwynne@reedsmith.com
              Mark V. Bossi    on behalf of Creditor    Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Lord Securities Corporation
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Michael J. Roeschenthaler    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors mroeschenthaler@wtplaw.com
              Nathaniel R.B. Koslof    on behalf of Creditor    Lord Securities Corporation
               nkoslof@sullivanlaw.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Patrick Cloud     on behalf of Creditor    Mt. Olive and Staunton Coal Company Trust
               pcloud@heylroyster.com
              Richard J. Parks    on behalf of Creditor    Joy Global Conveyors Inc. rjp@pietragallo.com
              Richard J. Parks    on behalf of Creditor    Joy Underground Mining LLC rjp@pietragallo.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Mineral LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Transport LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
          Case 20-41308        Doc 276 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                    Certificate of Notice Pg 17 of 17


District/off: 0865-4          User: admin                  Page 3 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo2               Total Noticed: 4


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Robert E. Eggmann    on behalf of Creditor    Mangrove Partners ree@carmodymacdonald.com,
               thr@carmodymacdonald.com;ala@carmodymacdonald.com;syd@carmodymacdonald.com
              Rusty Keith Reinoehl    on behalf of Creditor    Bradford Supply Company rusty@rklegalgroup.com,
               rusty@rklegalgroup.com;riley@rklegalgroup.com
              Spencer P. Desai    on behalf of Creditor    Mangrove Partners spd@carmodymacdonald.com,
               ala@carmodymacdonald.com;txs@carmodymacdonald.com
              Steven M. Wallace    on behalf of Creditor    David Senseney, Executor of the Estate of Marguerite
               Boos, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor John Milo Kee steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Robin Lynne Kee Williams steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Mitchell/Roberts Partnership, an Illinois Partnership
               steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Carol Dean Crabtree steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Katherine Baldwin, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Beverly B. Adams, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Carl Inman, Executor of the Estate of Russell J.
               Inman, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Reba Mitchell, Individually and as Trustee and
               Beneficiary of the Robert H.Mitchell Residual Trust steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank Timothy.Palmer@BIPC.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 80
